Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-19-00822-CV

                                         IN RE Meredith REEB

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 27, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 20, 2019, relator filed a petition for writ of mandamus and a motion for

emergency temporary relief. After considering the petition and the record, this court concludes

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the

motion for emergency temporary relief are denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2019-CI-20403, styled Alex Reeb v. Meredith Reeb, pending in the 224th
Judicial District Court, Bexar County, Texas, the Honorable Cathleen M. Stryker presiding.